Citation Nr: 1413128	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver.

2.  Entitlement to service connection for a liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia.

3.  Entitlement to service connection for a disability manifested by dizziness or fatigue.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June 1979, April 1998, and January 1999 rating decisions issued by the RO that, in pertinent part, denied the Veteran's claims for service connection for the disabilities at issue.  

This case has an involved procedural history.  Most recently, the Board, in a November 2012 decision, denied the claims for service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver, a chronic liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia and a disability manifested by dizziness and fatigue.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by a memorandum decision issued in October 2013, vacated the Board's November 2012 determination, and remanded the appeal to the Board for further review.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2013 memorandum decision, the Court disagreed with the Board's November 2012 findings regarding VA's duty to assist the Veteran.  The Court noted two specific deficiencies in VA's assistance to the Veteran.  First, the Court held that the July 2012 Veterans Health Administration expert opinion failed to address the question of whether the appellant has experienced, at any time since his discharge from active duty, a disability manifested by dizziness or fatigue.  Second, the Court determined that the Board inadequately addressed the July 2012 expert opinion's acknowledgment that the records available to the provider were "extremely incomplete and 25 years old," and his suggestion that additional testing was required to adequately assess whether a disability was present.  

Considering the Court's decision, the Board finds that the most prudent course of action is to provide, after all available treatment records have been obtained, a complete examination that includes all diagnostic tests necessary to determine whether any disability is present.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (finding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  The Board will seek such an examination to be performed by a hepatologist to ensure that the appellant's Stegall rights are not violated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.  Records included should be any records of pertinent treatment at any time since service to the extent the records are not in the claims file, or have not been previously identified and submitted.  As noted, ongoing treatment records should also be sought.

If the Veteran identifies private treatment records, request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers who have treated him for his claimed conditions.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file, and the RO/AMC must notify the Veteran and his representative of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, and whether or not additional records are received, schedule the Veteran for a VA examination by a hepatologist.  The examiner is to be provided access to the claims folder and Virtual VA (if any pertinent records are located therein).  The examiner must specify in the report that the claims file and pertinent Virtual VA records have been reviewed.  

The examiner should complete all necessary diagnostic testing and relevant laboratory testing for liver disease such as hepatitis C. 

Thereafter, the examiner should address the following in a fully-supported opinion:

(a) Does the Veteran now have, or has he previously had, at any time since his discharge from service in June 1977, (1) manifestations of a chronic (continuing) liver disorder, to include hepatitis, cirrhosis of the liver, and/or Gilbert's syndrome, or (2) a disability manifested by dizziness or fatigue?

(b) If the answer to questions (a)(1) or (a)(2) is "yes," is it at least as likely as not (i.e., a 50 percent probability or greater), that such disability/disabilities had its clinical onset during active service, is due to an event or injury during service, or is otherwise etiologically related to active duty service?  

If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion would be speculative.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documented consideration of Virtual VA, to the extent that any electronic records have been added to Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  Then, readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

